Electronically Filed
                                                      Supreme Court
                                                      SCWC-29454
                                                      20-NOV-2015
                                                      11:16 AM




                     SCWC-29454 & SCWC-29589 


           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI 



         THOMAS FRANK SCHMIDT and LORINA JHINCIL SCHMIDT,

   Petitioners and Respondents/Plaintiffs-Appellants and Cross-

                            Appellees, 



                               vs. 



  HSC, INC., a Hawaiʻi corporation; RICHARD HENDERSON, SR., and 

                     ELEANOR R.J. HENDERSON,

   Respondents and Petitioners/Defendants-Appellees and Cross-

                           Appellants. 



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS 

          (ICA NOS. 29454 and 29589; CIV NO. 06-1-0228) 


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ., and

 Circuit Judge Garibaldi, in place of Recktenwald, C.J., recused) 


          Petitioners and Respondents/Plaintiffs-Appellants and

Cross-Appellees Thomas Frank Schmidt and Lorina Jihncil
Schmidt’s Application for Writ of Certiorari, filed on October

9, 2015, is hereby rejected.

          DATED: Honolulu, Hawaiʻi, November 20, 2015.

R. Steven Geshell and           /s/ Paula A. Nakayama
Thomas P. Dunn
for Schmidt et al.              /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
Paul Alston and
Kee M. Campbell                 /s/ Michael D. Wilson
for HSC, Inc. et al.
                                /s/ Colette Y. Garibaldi




                                2